Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 1 August 2019.  
2.	Claims 1-20 are currently pending.  Claims 1, 9, and 15, are independent claims. 
3.	The IDS submitted on 1 August 2019 has been considered. 
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. In Figure 5 it appears options are not provided for all possible outcomes of the permissions with the images.  In Applicants disclosure paragraphs 39-40 indicates additional features than what is depicted in Figure 5.  It appears if permission are stored a diamond block should appear directly below box 512 with a yes or no from Permission given option.  If the answer is “Yes” the identified persons depicted image data would be reproduced compiled in a final set of image data i.e. block 410.  If the answer is “No” this would lead to a square with number 408.  Another diamond block should appear directly below box 514 with a Permission given option with the same Yes or No options leading to squares 410 or 408 respectfully. Therefore it is suggested these features are added to Figure 5.  No new matter should be entered.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 15 is directed to “A computer program product”, these claims are rejected under 101 because computer program product can be interpreted as a signal, which is non-statutory subject matter.  
		In order to overcome the 101 rejection, the Examiner recommends that the language of the claim be modified to include "non-transitory" or "computer readable device".
Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Patent No. 9,251,320 (hereinafter ‘320) in view of Jafer et al. U.S. Patent No. 10,424,406 (hereinafter ‘406).
	As to independent claim 1, “A method for permissioned image compilation comprising: receiving an image data request from a requesting entity” is taught in ‘320 col. 2, lines 48-56;
	“determining one or more image use permissions for the preliminary set of image data; altering one or more images in the preliminary set of image data based on the one or more image use permissions to produce a permissioned set of image data” is shown in ‘320 col. 2, lines 9-24;
	“compiling a final set of image data from the permissioned set of image data and from the preliminary set of image data based on the one or more image use permissions;  and providing the final set of image data to the requesting entity” is disclosed in ‘320 Fig. 8 and col. 11, lines 4-28;
Although ‘406 clearly teaches/suggests uploading images to a database based on the registration request, since ‘786 does not us the terms “preliminary” it could be argued the following is not explicitly taught in ‘320:
	“selecting, from an image database and based on the image data request, a preliminary set of image data”  however ‘406 teaches an initial (i.e. preliminary) dataset is received that may include a plurality of records related to patients in col. 27, lines 34-43.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a matched content (i.e. image) use restriction system taught in 
	As to dependent claim 2, “The method of claim 1, wherein the image data request comprises one or more content conditions and wherein selecting the preliminary set of image data further comprises: selecting one or more images for the preliminary set of image data according to the one or more content conditions” is taught in ‘320 Figs. 7-8 and col. 10, line 42 through col. 11, line 42.
	As to dependent claim 3, “The method of claim 1, determining one or more image use permissions for the preliminary set of image data comprises: determining, for each image in the preliminary set of image data, an image owner use permission” is taught in ‘320 col. 9, lines 33-45;
	“identifying one or more persons depicted in the preliminary set of image data;  and determining for each of the identified one or more persons, a personal image use permission” is shown in ‘320 col. 8, lines 30-47.
	As to dependent claim 4, “The method of claim 3, wherein determining the image owner use permission comprises one or more of: determining from an image owner use permission database one or more owner use conditions for one or more images in the preliminary set of image data;  and requesting from an image owner one or more owner use conditions for one or more images in the preliminary set of image data;  and wherein determining for each of the identified one or more persons the personal image use permission comprises one or more of: determining from a personal image use database one or more personal image use conditions for 
	As to dependent claim 5, “The method of claim 4, wherein the one or more owner use conditions and the one or more personal image use conditions comprise one or more of: a general use permission;  a non-commercial use permission;  a research use permission;  an anonymization user permission;  and a use restriction permission” is taught in ‘320 col. 5, line 54 through col. 6, line 5.
	As to dependent claim 6, “The method of claim 3, wherein altering one or images in the preliminary set of image data comprises one or more of: editing one or more of the alterable images by cropping the image to remove one or more identified persons in the image that have not provided permission for personal image use;  and anonymizing one or more identified persons in the image that have not provided permission for personal image use” is shown in ‘320 Figs. 9A & 9B.
	As to dependent claim 7, “The method of claim 3, wherein compiling the final set of image data comprises one or more of: selecting one or more permitted images for the final set of image data, wherein the permitted images comprise images where use of the image is permitted by the image owner and personal image use is permitted by each identified person in a permitted image of the one or more permitted images;  and removing one or more non-permitted images from further processing, wherein the non-permitted images where use of the image is not permitted by the image owner or by one or more of the identified persons in the non-permitted images” is disclosed in ‘320 Figs 8, 9A, 9B, col. 2, lines 9-24, col. 8, lines 30-47, and col. 13, lines 7-20.

	As to independent claim 9, this claim is directed to a system implementing the method of claim 1; therefore it is rejected along similar rationale.
	As to dependent claims 10-14, these claims contain substantially similar subject matter as claims 3-4 and 6-8; therefore they are rejected along similar rationale. 
	As to independent claim 15 this claim is directed to a computer program product executing the method of claim 1; therefore it is rejected along similar rationale.
	As to dependent claims 16-20, these claims contain substantially similar subject matter as claims 3-4 and 6-8; therefore they are rejected along similar rationale. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        3 September 2021